            Case 1:19-cv-09172-RA Document 72 Filed 07/01/20 Page 1 of 1
                                                                          USDC-SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                             DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 7/1/2020


 REFAEL KLEIN,

                               Plaintiff,
                                                                       No. 19-CV-9172 (RA)
                          v.
                                                                             ORDER
 STACEY R. B. AICHER,

                               Defendant.


 RONNIE ABRAMS, United States District Judge:

         On April 20, 2020, Plaintiff sought leave to file and serve a redacted version of Exhibit 1, which

 accompanied his response papers to Defendant’s motion for sanctions and motion to dismiss and/or for

 summary judgment. Dkt. 55. The Court granted that redaction request because Exhibit 1 included

 confidential medical information. Dkt. 56. A redacted version of Exhibit 1 was filed on April 22. Dkt.

 58, 58. On May 5, Plaintiff then sought to seal that same exhibit, explaining that his “sealing request is

 limited: He requests that the public version of each of his Exhibit 1s show each of the instances where

 CHSLI accessed his medical records but include redactions of the names of other providers that accessed

 his medical records and all dates of access.” Dkt. 59. This request was granted on May 6. Dkt. 62.

 However, Plaintiff never filed the document on ECF. Thus, even the sealed version of Exhibit 1 – which

 was intended to be available only to the Court – has not been uploaded.

         No later than tomorrow, July 2, 2020 at 5:00 p.m., Plaintiff must file a copy of Exhibit 1 under

 seal in accordance with Rule 5(A) of this Court’s individual rules.

 SO ORDERED.

Dated:     July 1, 2020
           New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge
